DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/16/2022, with respect to the rejection(s) of claim(s) 1, 8, 10-14, 21-26 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Subburaj et al. (US-20200025871 hereinafter Subburaj) in view of Pointer et al. (US-20200319299 hereinafter Pointer).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-14, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “transient presence” in claims 1, 8, and 13 is a relative term which renders the claim indefinite. The term “transient presence” that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant Specification states “[0024] The signal amplitude at the radar housing tone frequency indicates the radar housing reflectivity and may be monitored to detect changes indicative of mud, snow, or other coatings.”; however, the words “transient presence” do not appear in the Specification and are thus indefinite and unclear in context as to what is claimed. For the purposes of examination, the claims are interpreted as being detecting a presence of mud, snow, or any other form of debris. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 10-14, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj et al. (US-20200025871 hereinafter Subburaj) in view of Pointer et al. (US-20200319299 hereinafter Pointer).

Regarding claim 1, Subburaj teaches A radar system, comprising: 
a signal generator configured to supply (Subburaj “transmitter 202”) a frequency modulated continuous wave (FMCW) (Subburaj 0008 “ FMCW radar system signals”) signal to a 
transmit antenna protected by a housing (Subburaj 0027 “chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”; 0027 “near-object reflector 208 is detected and mitigated using calibration and operational routines”; 0023 “interferer signal may also refer to (a) strong reflection(s) (or near-object reflections) of the transmitted signal to the receiver antenna by known objects that are relatively close to the radar apparatus, such as the vehicle chassis behind (or in) which the radar apparatus is mounted.”; [See above 0027 the chassis optionally also to the housing and thus the interferer signal corresponds to the housing reflection.]), the 
housing causing a reflection having a frequency offset from the FMCW signal (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency”);
a variable phase shifter element configured to derive a reference signal (Subburaj 0032 fig. 2 mixer “260”; “quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal.”; [See the interaction between the LO system and signal shifters in the transmitter end and mixer within the receiver end.]) from the 
FMCW signal (Subburaj 0029 “LO system 210 output signal is, for example, a FMCW (frequency-modulated continuous wave)”) by applying a time-dependent phase shift based on the frequency offset (Subburaj 0038 “programmed frequency shift and phase shift controls”; 0045 “The analog signal shifter 212 is operable to perform a programmed frequency shift (ω1) and phase shift (φ1) upon the LO system 210 output signal in accordance with: y(t)=x(t)*e.sup.(j*2π*ω1*t+φ1 where y(t) is the output of the analog signal shifter 212, x(t) is the LO system 210 output signal that is input to the analog signal shifter 212, and t is time.”);
a mixer configured to obtain a receive signal comprising the reflection and to multiply the receive signal with the reference signal to produce a downconverted signal (Subburaj 0032 “The in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal. ”);
a controller configured to (0021 ”a shift controller 292”): adjust the time-dependent phase shift to convert a phase-noise component to amplitude noise (0036 “The select input of the multiplexer 286 is driven (e.g., by the multiplexer controller 292) based of the comparison the amplitude noise in the system with the phase noise. For example, when the amplitude noise in the system dominates over the phase noise, the select input is driven such that the imaginary portion of the received complex signal is forwarded by the multiplexer 286”; 0022 “shift controller 292. The noise-mitigated FMCW radar system is arranged to reduce (e.g., mitigate or suppress) the impact of at least one of amplitude noise and phase noise associated with an interferer signal.”) that is 
maximized on a DC component of the downconverted signal (0024 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference (e.g., the interferer signal) causes the antenna coupling (or near-object reflection, whichever dominates) to be transformed to a DC signal (e.g., a direct-current signal of 0 Hz) at the output of the signal shifter 284. Accordingly, substantially all of the amplitude noise associated with the interferer signal is in the I-chain signal (e.g., the signal chain through components 262, 264, 270, and onwards), while the Q-chain signal is substantially devoid of such amplitude noise.”);
determine an amplitude of the reflection from the downconverted signal (Subburaj 0061 “LNA 250 corresponding to a reflector or interferer, A is a constant representing the reflected signal's amplitude in the ideal case (without amplitude noise), α(t) is the multiplicative amplitude noise (AN) introduced in the PA 220”; [interferer corresponds to the housing reflection. AN refer to the amplitude and thus an amplitude has been determined; 0026 “The chassis 206 includes a near-object reflector 208 (e.g., a vehicle bumper) . . . The chassis 206 optionally also refers to the protective housing or casing of the radar apparatus”]); and 
signal an error condition when the reflection exceeds a predetermined threshold, (Subburaj fig. 8 820 “program signal shifters” 830 “determine configuration providing lowest noise levels”; 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ in power by less than a predetermined threshold (e.g., around 3 dB)”; [entering bypass mode corresponds to an error condition because it is triggered outside a threshold.]). 
Subburaj does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Pointer teaches signaling an error condition wherein the error condition is associated with a transient presence of a material on an external surface of the housing (0029 “FIG. 16 is a rear perspective view of the truck and the embodiment of FIG. 14 but where dirt or debris has coated a portion of the radome so that the unit does not detect the person behind the truck, but wherein the monitoring system has alerted the operator of the radome performance problem so that the operator can stop movement of the truck, avoid harming the person, and rectify the problem”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the monitoring and alert apparatus and method of Pointer with the noise mitigation in radar system and method of Subburaj. One would have been motivated to do so in order to advantageously improve effectiveness of the radar unit (Pointer 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pointer merely teaches that it is well-known to incorporate the particular debris features.  Since both Subburaj and Pointer disclose similar vehicles using a covering for a radar system, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 8, claim 8 is a device claim that corresponds to the device of claim 1. Therefore, claim 8 is rejected for at least the same reasons as the method of claim 1. Subburaj further teaches a mixer configured to derive a downconverted signal from a receive signal comprising the  reflection (Subburaj 0031 “The amplified received radio wave signal is coupled to the in-phase signal mixer (mixer I) 262 and the quadrature signal mixer (mixer Q) 263 of the mixer 260.”; 0032 “mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal of generated by the LO system 210 and to generate a baseband signal in response to the amplified radio wave signal.”);
an analog-to-digital converter configured to digitize the downconverted signal (Subburaj fig 2 “ADC”).

 
Regarding claim 10, Subburaj in view of Pointer teach The radar system of claim 8, further comprising: a high-pass filter having a cutoff frequency below which low-frequency components of the downconverted signal are attenuated (Subburaj 0063 “mixer 260 naturally provides a high pass filter type of suppression to the phase noise generated in the LO system 612, where the high-pass filter corner frequency”).

Regarding claim 11, Subburaj in view of Pointer teach The radar system of claim 10, wherein the radar system comprises a mixer configured to multiply the receive signal by a reference signal (Subburaj 0007 “FIG. 2 is a block diagram of a noise-mitigated FMCW (frequency-modulated continuous-wave) radar system in accordance with embodiments of the disclosure”; [Reference signal is noted on the output of the signal shifter 299 which is used to multiply with the mixer 260 within the receiver 204.]) that shifts the offset frequency to or above the cutoff frequency (Subburaj 0025 “Signal shifters 212 and/or 284 are programmed to shift the spectrum of the transmitted signal and/or the spectrum of the received signal by the determined magnitude of the frequency and phase of the interferer signal. The output of the signal shifter 284 is generally referred to as the shifted baseband signal and the frequency and phase of the interferer signal after the signal shifts, while the output of the signal shifter 284 is referred to as the interferer-offset frequency and phase in the shifted baseband signal.”; [corresponds to its cutoff frequency]).

Regarding claim 12, Subburaj in view of Pointer teach The radar system of claim 10, wherein the controller is configured to monitor the amplitude of the reflection based on phase noise (Subburaj 0038 “The multiplexer controller 292 is operable to assert the bypass signal, for example, when the amplitude noise and the noise in the system differ”) in the downconverted signal near the cutoff frequency (See claim 10 0063).

Regarding claim 13, Subburaj in view of Pointer teach The radar system of claim 10, wherein the mixer is configured to multiply the receive signal by a quadrature-phase reference signal to produce the downconverted signal (Subburaj 0032 “quadrature signal mixer 263 are operable to down-convert ”), and wherein the controller is configured to monitor the amplitude of the reflection based on phase noise in the downconverted signal (Subburaj 0025 “Shifting the spectrum by the frequency and phase of the determined magnitude of the interference . . . amplitude noise associated with the interferer signal”).

Regarding claim 14, claim 14 is a method claim that corresponds to the device of claim 1. Therefore, claim 14 is rejected for at least the same reasons as the method of claim 1. 

Regarding claim 22, Subburaj in view of Pointer teach The radar system of claim 1, wherein the material comprises: dirt, mud, snow, ice or another type of coating on the surface (Pointer 0029 “FIG. 16 is a rear perspective view of the truck and the embodiment of FIG. 14 but where dirt or debris has coated a portion of the radome so that the unit does not detect the person behind the truck”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the monitoring and alert apparatus and method of Pointer with the noise mitigation in radar system and method of Subburaj. One would have been motivated to do so in order to advantageously improve effectiveness of the radar unit (Pointer 0006).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Pointer merely teaches that it is well-known to incorporate the particular debris features.  Since both Subburaj and Pointer disclose similar vehicles using a covering for a radar system, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 24, claim 24 is a device claim that corresponds to the device of claim 22. Therefore, claim 24 is rejected for at least the same reasons as the method of claim 22. 

Regarding claim 26, claim 26 is a method claim that corresponds to the device of claim 22. Therefore, claim 26 is rejected for at least the same reasons as the method of claim 22. 


Claim(s) 21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj et al. (US-20200025871 hereinafter Subburaj) in view of Pointer et al. (US-20200319299 hereinafter Pointer), as applied to claims 1, 8, and 14 above, and further in view of Visweswaran et al. (US-20200264272 hereinafter Visweswaran).


Regarding claim 21, Subburaj in view of Pointer teach The radar system of claim 1, 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Visweswaran teaches wherein the adjustment modifies a constant component of the time-dependent phase shift (Visweswaran 0008 “In the disclosed down-conversion technique, there are two steps, namely, deramping or mixing and then down-converting the exact IF beat frequency of the leakage. The exact IF beat frequency and the exact constant phase are used to reduce the phase noise skirt and hence decrease the noise floor.”; 0064 “ the constant frequency IF should be at zero and both the constant frequency IF 220 and the spike 230 may be undesirable and may be removed.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method of Visweswaran and the monitoring and alert apparatus and method of Pointer with the noise mitigation in radar system and method of Subburaj. One would have been motivated to do so in order to advantageously reduce phase noise (Visweswaran 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Visweswaran merely teaches that it is well-known to incorporate the particular constant component.  Since both the previous combination and Visweswaran disclose similar radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 23, claim 23 is a device claim that corresponds to the device of claim 21. Therefore, claim 23 is rejected for at least the same reasons as the method of claim 21. 


Regarding claim 25, claim 25 is a method claim that corresponds to the device of claim 21. Therefore, claim 25 is rejected for at least the same reasons as the method of claim 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Shayovitz (US PAT 11163053) discloses “A vehicle, radar system of the vehicle and method of operating the vehicle. A transmit antenna transmits a radio wave and a plurality of receive antennae receive echo radio waves from an object receptive to the transmitted radio wave, wherein the echo radio waves includes short-range interference. A processor generates a plurality of radar data arrays for the return signals, wherein each radar data array represents the return signal received at a corresponding receiver antennae, estimates an amount of short-range interference present in the return signal of each radar data array, subtracts the estimate of short-range interference from each of the radar data array to obtain a plurality of clutter-free radar data arrays, and detects the object using at least the plurality of clutter-free radar data arrays. A navigation system navigates the vehicle based on the detection of the object (See abstract).”
Jenkins (US-20160091599) discloses “A method and apparatus for detection of blocking of a frequency-modulated continuous-wave, FMCW, radar device. A first signal being a first transmission signal including an object detection signal is transmitted. A second signal being a frequency offset signal relative the first signal is transmitted. A reception signal including at least a received version of the second signal is received. Blocking of the FMCW radar device is determined by identifying a blocking pattern in the received version of the second reception signal (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648